DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of claims 22-34 in the reply filed on 6/10/22 is acknowledged.  The traversal is on the ground(s) that Destraves does not the groove.  This is not found persuasive because Destraves clearly teaches in fig 5 a groove in the surface of the plate 3b/first layer between the cavity with the RF transponder therein and the exterior end of the surface.  Though the groove of Destraves does not extend from the cavity to outside of the plate 3b like as shown in instant figs 2 and 3, claim 22 does not require this structural limitation.  A groove of any length extending towards the exterior end or side of the plate 3b starting from the cavity is within the breadth and scope of the claim.
The requirement is still deemed proper and is therefore made FINAL.
Claims 35-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/10/22.

Claims 22-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “the impression” (cl 22:3) lacks antecedent basis in the claim.
 	The step of raising (cl 22:8-9) is indefinite because it is unclear whether it is related to the step of placing a rubber material (cl 22:6-7).
	The phrase “the impression” (cl 22:10) lacks antecedent basis in the claim. 	
  	The step of placing a rubber material (cl 22:15) is indefinite because it is unclear whether it is related to the step of placing the radiofrequency transponder (cl 22:13-14).
	The step of raising the second mould (cl 22:16-17) is indefinite because it is unclear whether it is related to the step of placing a rubber material (cl 22:16-17).
	The step of removing (cl 22:18-19) is indefinite because it is unclear whether it is related to the step of raising the second mould (cl 22:16-17).
	The phrase “the exterior end” (cl 22:22) lacks antecedent basis in the claim.
	The phrase “the exterior end” (cl 23:3) lacks antecedent basis in the claim.
 	Corrections are required.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN6687131, DE19962077, and EP1115087 teach molding a transponder within an encapsulate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744